Citation Nr: 0018116	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  90-47 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of right knee 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from December 1960 to 
September 1962.  This case was originally before the Board of 
Veterans' Appeals (the Board) on appeal from a February 1990 
rating decision of the Oakland, California Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (then codified as 38 U.S.C.A. § 351) for 
aggravation of a right knee disability due to VA treatment in 
January 1990.  The case was previously remanded to the RO in 
February 1992.  It was thereafter subject to the VA-wide stay 
of all § 1151 claims until after March 1995, when amended VA 
regulations were published to conform with the Supreme 
Court's decision in Brown v. Gardner, 115 S. Ct. 552 (1994).  
The case was subsequently remanded again in September 1995, 
for additional evidentiary development.  The RO, on remand, 
continued the denial of the veteran's claim for entitlement 
to § 1151 benefits for additional disability due to 
aggravation of right knee osteoarthritis.


FINDING OF FACT

1.  The appellant has not submitted, nor has he alleged the 
existence of, competent medical evidence showing additional 
disability involving the right knee is due to Department of 
Veterans Affairs (VA) treatment or examination.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for aggravation of osteoarthritis of the 
right knee is not well grounded.  38 U.S.C.A. § 1151, 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in all cases is whether the claimant 
has presented a well-grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  A well grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For the reasons explained below, the Board 
finds that the appellant in this case has failed to present a 
well grounded claim of entitlement to compensation under 
38 U.S.C.A. § 1151.

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the VA is 
required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances: Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151.  See Gardner v. Derwinski, 
1 Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994).  In December 1994, the United States Supreme Court 
held that VA is not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of non 
negligent medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are certain, or perhaps the very nearly 
certain, result of proper medical treatment."  In March of 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

During the pendency of this appeal, the Board notes that a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect on October 1, 1997, however, the Board will continue 
to apply the older and more favorable version to the instant 
case.

With regard to the requirements for a well-grounded claim, 
the Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of appellant are not of sufficient probative 
weight nor are they competent evidence to establish a causal 
relationship between any increased disability in his right 
knee and VA treatment and/or examination.  

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, supra; and Tirpak, 2 Vet. App. 
at 611.  In this case, the determinative issue is both 
additional disability and medical causation.  The appellant 
is competent to make assertions as to concrete facts within 
his own observation and recollection, that is, objective 
manifestations of his symptomatology.  His assertions are not 
competent to prove that which would require specialized 
knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 
470(1994); Espiritu, 2 Vet. App. at 494-95.  Specifically, 
the Court has held that lay testimony is not competent to 
prove a matter requiring medical expertise.  Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993).  Thus, "lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded..."  Grottveit, 5 Vet. App. at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Summary of Evidence

The veteran has alleged that he suffered additional 
disability due to aggravation of his osteoarthritis of the 
right knee on January 20, 1990, in a motor vehicle accident 
involving the VA passenger van he was being transported in 
from the VAMC in Martinez, California, where he had been 
hospitalized since January 18, 1990.  

Review of VA outpatient treatment records dated in 1989 
indicate that the veteran had severe arthritic deformity of 
the right knee.  

He was hospitalized at the Martinez VAMC on January 18 and 
19, 1990, for arthroscopy and debridement of the right knee.  
The operative report noted that the veteran had grade IV 
degenerative changes with complete eburnation of bone 
localized to the medial compartment of the right knee.  
Minimal debridement was performed.  There were no post-
operative complications.  Treatment records indicate he was 
discharged on January 19, at 1300 hours (one o'clock p.m.) to 
the Redding Shuttle (passenger van from the VA Outpatient 
Clinic in Redding California).  At time of discharge he was 
ambulatory with cane.

Emergency room medical records from a private hospital, also 
dated on January 19, 1990, indicate that the veteran was seen 
for injuries due to a motor vehicle accident involving the VA 
passenger van in which he was riding.  The veteran was 
wearing a seatbelt with shoulder harness and sleeping when 
the van ran into the back of another vehicle.  The veteran 
stated that his knees and nose hit the seat in front of him.  
He was noted to have an old deformed right knee which was due 
for further surgery.  Current examination revealed an 
abrasion and crepitus of nose with dried blood in one 
nostril.  He also had tenderness in the neck and right 
trapezius.  Two small healing surgical scars were observed on 
the right knee as well as chronic limited extension; however, 
there were no findings of current trauma of the right knee 
noted.  

VA outpatient treatment record, dated January 22, 1990, noted 
that the veteran was seen with complaint of an injured nose 
in van accident the preceding Friday.  There was no complaint 
or finding noted with regard to the right knee other than the 
fact that the veteran had orthoscopy on January 19, 1990, and 
was scheduled for additional surgery on February 15, 1990.  
Clinic note, dated January 31, 1990, noted that the sutures 
were removed from the arthroscopy and he was discharged from 
further follow-up.

VA hospital summary and operative reports, dated in February 
1990, indicate that the veteran was subsequently admitted on 
February 14, 1990, and underwent right high tibial osteotomy 
the following day.  Review of these medical records revealed 
no evidence of additional disability due to aggravation of 
the right knee as the result of alleged injury incurred while 
a passenger in the VA passenger van on January 19, 1990.  

Review of subsequent VA medical records, dated after the 
February 1990 hospitalization also failed to reveal any 
evidence of additional disability due to injury while a 
passenger in the VA van in January 1990.

Legal Analysis

The Board has reviewed all the evidence of record, and first 
notes the appellant's assertions that his osteoarthritis of 
the right knee increased in disability due to aggravation 
caused by injury while traveling in a VA van from the 
hospital in January 1990.  These lay assertions concern the 
etiology of a disability that is the subject of this appeal.  
As such, the assertions of the appellant address medical 
causation and are not competent.  See, King v. Brown, 5 Vet. 
App. 19, 21 (1993); Espiritu, 2 Vet. App. 492 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Layno, 6 Vet. App. at 
470-71.  These assertions do not constitute competent 
evidence to the effect that the appellant's claimed increased 
knee disability is attributable to any incident associated 
with VA treatment.  "Just as the BVA must point to a medical 
basis other than its own unsubstantiated opinion, ...[the] 
appellant cannot meet his initial burden by relying upon his 
own ... opinions as to medical matters." Grottveit, 5 Vet. 
App. at 93.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.  Therefore, the claim was not well 
grounded as a matter of law.  Id. at 495-496.  The Court 
stated, in pertinent part:

. . . even accepting his assertions as true, he has 
not submitted any evidence that could plausibly 
establish that those incidents caused his current 
left knee and spine disabilities.  Absent such 
evidence of a causal relationship, the veteran has 
not submitted evidence of a well-grounded claim, as 
a matter of law, for § 1151 benefits for those 
disabilities.

Id. at 496.

Medical evidence is required to establish additional 
disability.  In addition, the opinion of qualified medical 
personnel is required to establish medical causation.  
Grottveit, supra.  In the instant case, there is no competent 
medical evidence of record that demonstrates (1) additional 
disability or (2) any clinical relationship between 
additional disability involving the right knee and VA 
treatment and/or examination.  There is simply no clinical 
evidence associating VA examination or treatment with any 
underlying symptom or disorder.  Consequently, the claim is 
not well grounded and "VA was not required to carry the claim 
to full adjudication."  Tirpak, 2 Vet. App. at 611; Boeck v. 
Brown, 6 Vet. App. 14 (1993).

In light of the above analysis, the Board need not, and does 
not, discuss the question of whether transportation in a VA 
passenger van from the hospital constitutes "treatment" for 
purposes of entitlement to compensation under 38 U.S.C.A. 
§ 1151.  

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for aggravation of osteoarthritis of the right knee, 
the appeal must be denied.  No duty to assist the appellant 
in this claim has arisen.  The regional office (RO)'s 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is 
harmless if it does not change the resolution of appellant's 
claim).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for aggravation of osteoarthritis of the 
right knee, is denied as not well grounded.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


